PER CURIAM.
The plaintiff, a shipper of goods concededly lost when in the_ custody of the defendant carrier, brought suit for their reasonable value, and recovered $50, the amount .of the defendant’s liability as limited by the shipping receipt. True, as claimed by the appellant, a payment had been made to the plaintiff’s wife, but upon the facts disclosed by the record we cannot hold that this affected the plaintiff’s cause of action. As to attendant details of the transaction there was a fair _ conflict of evidence, not unreasonably resolved in favor of the respondent, and the damages in suit were sufficiently proven by affidavits as to the value of the chattels, which documents were further entitled to credit under the plaintiff’s sworn statement as to their truth in open court. The judgment is to be affirmed, with costs.